1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   MARCY WALLIS,                                         )   Case No.: 1:15-cv-1670- JLT
                                                           )
12                    Plaintiff,                           )   ORDER SETTING A BRIEFING SCHEDULE ON
                                                           )   COUNSEL’S MOTION FOR ATTORNEY FEES
13           v.                                            )
                                                           )   (Doc. 21)
14   ANDREW M. SAUL1,                                      )
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           Brian Shapiro, counsel for Plaintiff Marcy Wallis, filed a motion for fees pursuant to 42 U.S.C.

18   § 406(b) on September 4, 2019. (Doc. 21) At that time, Plaintiff was notified that she had fourteen days

19   to file a response with the Court. (Id. at 2, 14) However, no filing deadlines were triggered for the

20   Commissioner because the matter is not set for hearing. Accordingly, the Court ORDERS:

21           1.       Any opposition to the motion, or a notice of non-opposition, SHALL be filed no later

22                    than October 1, 2019; and

23           2.       Any brief in reply SHALL be filed no later than October 8, 2019.

24
25   IT IS SO ORDERED.

26       Dated:      September 10, 2019                               /s/ Jennifer L. Thurston
27                                                             UNITED STATES MAGISTRATE JUDGE

28
             1
             This action was originally brought against Carolyn W. Colvin in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
